      CASE 0:20-cv-00655-DSD-TNL Document 12 Filed 06/19/20 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 Universal Polygram International Publishing, et             Case No. 20-cv-655 (DSD/TNL)
 al.,

                           Plaintiffs,

 v.                                                                    ORDER

 AMG-Woodbury, LLC, and Anne E. Loff,

                           Defendants.


       Plaintiffs filed suit on March 3, 2020. (ECF No. 1). Defendants were served on March 5,

2020. (ECF Nos. 8 & 9). On March 30, 2020, Plaintiffs informed the Court that the parties were

working to resolve the case and sought a 21-day extension for Defendants to respond to the

complaint. (ECF No. 10). The Court granted that request and ordered Defendants to respond to the

complaint on or before April 16, 2020. (ECF No. 11). The April 16, 2020 deadline has passed with

no appearance by either Defendant.

       It therefore appears that more than 90 days have elapsed since suit was filed against

Defendants and that no answer or response to the complaint has been entered by either Defendant.

The Federal Rules of Civil Procedure and the Local Rules of this District require that an answer or

other pleading be filed.

       Accordingly, counsel for Plaintiffs is directed to:

       1.      Notify Defendants or their counsel immediately that they are required to answer or
               otherwise plead to the complaint or submit a stipulation for an extension of time to
               answer or otherwise plead within 10 days of service of the notice; and

       2.      If no answer or other pleading is filed by Defendants within 10 days of service of
               the notice, Plaintiffs shall file an application for entry of default or motion for
               default within 30 days of the date of this order; or

       3.      Advise the undersigned in writing of any good cause to the contrary.



                                                 1
      CASE 0:20-cv-00655-DSD-TNL Document 12 Filed 06/19/20 Page 2 of 2


       Failure to comply with this Order may result in dismissal of this action for failure to

prosecute.



Date: June 19, 2020                                       s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Universal   Polygram    International
                                                  Publishing, Inc., et al. v. AMG-
                                                  Woodbury, LLC, et al.
                                                  Case No. 20-cv-655 (DSD/TNL)




                                              2
